EXECUTION COPY STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT, dated as of June 14, 2010 (this “Agreement”), is by and among Fosun Industrial Co., Limited, a Hong Kong corporation (the “Investor”), Shanghai Fosun Pharmaceutical (Group) Co., Ltd, a Chinese corporation (the “Warrantor”), and Chindex International, Inc., a Delaware corporation (the “Company”). W I T N E S S E T H: WHEREAS, the Company desires to issue and sell to the Investor, and the Investor desires to purchase from the Company, pursuant to the terms and conditions set forth in this Agreement, up to 1,990,447 shares (the “Shares”) of common stock of the Company, par value $0.01 per share (“Common Stock”); WHEREAS, the Company, the Investor and the Warrantor desire to, concurrently herewith, enter into an agreement (the “Stockholder Agreement”) governing the ownership, directly or indirectly, at any time and from time to time, by the Investor, the Warrantor and any of their Affiliates (as defined below) of any shares of Common Stock, including but not limited to the Shares. NOW, THEREFORE, in consideration of the premises and the mutual agreements and covenants hereinafter set forth, and intending to be legally bound, the Company, the Investor and the Warrantor hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01 Certain Defined Terms. “Action” means any claim, action, suit, arbitration, inquiry, grievance, proceeding, hearing, investigation, or administrative decision-making or rulemaking process by or before any Governmental Authority. “Additional Investment” shall have the meaning set forth in Section 2.01(b). “Affiliate” means, with respect to any Person or group of Persons, a Person that directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with such Person or group of Persons. “Agreement” or “this Agreement” shall have the meaning set forth in the Preamble, and shall include the Exhibits hereto and all amendments hereto made in accordance with the provisions hereof. “Amended Rights Agreement” means the Rights Agreement, dated June7, 2007, between the Company and American Stock Transfer & Trust Company, as Rights Agent, as amended November 4, 2007. “Balance Sheet Date” shall have the meaning set forth in ARTICLE III. “Business Day” means any day that is not a Saturday, a Sunday or other day on which banks are required or authorized by Law to be closed in the city of New York, New York or Beijing, China. In the event that any action is required or permitted to be taken under this Agreement on or by a date that is not a Business Day, such action may be taken on or by the Business Day immediately following such date. “Charter Documents” mean, with respect to a Person, its articles of incorporation, certificate of incorporation, by-laws, joint venture agreement or shareholder agreement (if applicable), or other organizational documents of such Person. “China” means the People’s Republic of China, excluding the Hong Kong Special Administrative Region, the Macau Special Administrative Region and Taiwan. “Clinics” means Beijing United Family Jianguomen Clinic, Inc. (“北京和睦家建国门诊所有限公司” in Chinese), Beijing United Family Clinic, Inc. (“北京市和睦家诊所有限责任公司” in Chinese), Shanghai United Family Clinic, Inc. (“上海和美家诊所有限公司” in Chinese), Guangzhou United Family Clinic, Inc. “Closing” means the Initial Closing or the Second Closing, as applicable. “Closing Date” means the Initial Closing Date or the Second Closing Date, as applicable. “Common Stock” shall have the meaning set forth in the Recitals. “Company” shall have the meaning set forth in the Preamble. “Company Governmental Approvals” shall have the meaning set forth in Section 3.04(b). “Company Indemnitee” shall have the meaning set forth in Section 8.16(b). “Confidentiality Agreement” means that certain Confidentiality Agreement, between Shanghai Fosun Pharmaceutical (Group) Co., Ltd and the Company, dated as of December 16, “control” (including the terms “controlled by” and “under common control with”) means, the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, through the ownership of a majority of the outstanding voting securities, or by otherwise manifesting the power to elect a majority of the board of directors or similar body governing the affairs of such Person. “DGCL” means the
